Title: From George Washington to Andrew Lewis, 1 July 1757
From: Washington, George
To: Lewis, Andrew



[Fort Loudoun, 1 July 1757]

  By George Washington Esq; Colonel of the Virginia Regimt and Commander of all the Virginia Forces.
To Major Andrew Lewis—Sir,
You are to proceed to Fredericksburgh—where you are to remain for the reception of the Draughts for the Regiment.
You are to take their names, size, complexion, age, country, and former employment; and the Officers names who deliver them: specifying the number you receive from each officer; to whom you are to give a receipt for them—You must not receive any that are subject to fits, or that have ulcers or old sores on their legs, or any other disease that renders them incapable of service—nor that are under five feet four inches high; unless active and well-built. You are to order them up here in parties as they are; and to transmit me, by the commanding Officer of each of the parties, an exact muster-roll of his command—You are to give the Officers of these commands, orders to be particularly careful, and to use every precaution to prevent desertion.
You are to procure provisions for them upon the best terms you can; and see they are properly supplied: They are to get nothing but provisions, ’till their arrival here; when they will receive necessaries of every kind.
You are to continue at Fredericksburgh, to march up the last of them ordered to rendezvous at that place, unless you shall receive a counter-mand.
You are to keep exact copies of the receipts you give for the

Draughts: and endeavour to give these men a favourable opinion of the way of life they are entered upon, by treating them with kindness and humanity, the most effectual means of removing those strange prejudices which the common people have in general against it.
If any of them shou’d desert, you are to write to the commanding officer of the county whence they came, informing him of it; and begging his aid in apprehending and sending them to the Regiment. Given at &c.

G:W.
July 1st 1757.   

